       CASE 0:20-cv-00645-SRN-HB Doc. 54 Filed 09/23/20 Page 1 of 12




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Harry Maddox III,                             Case No. 20-cv-0645 (SRN/HB)

            Plaintiff,

v.                                             ORDER ON OBJECTION TO
                                            REPORT AND RECOMMENDATION
Josh Sather, RN-Nurse, Chisago Jail; Sgt.
Lucas Anderson, Chisago County Jail,
Badge No. 1358; Sgt. Richard Benson,
Chisago County Jail, Badge No. 1343; John
Grey, Assist-admin, Chisago County Jail,
Badge No. 1348; Tracy Armistead,
Captain, Chisago County Jail, Badge No.
1015; Sarah Johnson, Inspection and
Enforcement Unit, MN Department of
Corrections; Sandi Lehman, Regional
Nurse Manager (ACH) Advanced
Correctional Healthcare; Matthew J.
Meskan, Assistant Regional Nurse
Manager (ACH) Advanced Correctional
Healthcare; Gunnar Erickson, M.D.
Ophthalmology: Total Eye Care; Michael
Eichler, M.D. Ophthalmology: Total Eye
Care; Ebenezer Tope Adebara, M.D.
Fairview Lakes Emergency Department;
Kathleen E. Karnowski, Court
Administrator; Hon. Judge Suzanne
Bollman, Judge of Chisago District Court;
and Jacob Devermeyer, Intake Officer,
Chisago County Jail, Badge NO. 1327,

            Defendants.
          CASE 0:20-cv-00645-SRN-HB Doc. 54 Filed 09/23/20 Page 2 of 12




Harry Maddox III, General Delivery, St. Paul, MN 55105, Pro Se.

Richard J. Thomas and Christopher G. Angell, Burke & Thomas PLLP, 3900
Northwoods Drive, Suite 200, Arden Hills, MN 55112, for Defendants Gunnar Erickson
and Michael Eichler.

Sarah M. Hoffman and Jonathan P. Norrie, Bassford Remele, 100 South 5th Street, Suite
1500 Minneapolis, MN 55402, for Defendants Sandi Lehman, Josh Cather, and Matthew
J. Meskan.


SUSAN RICHARD NELSON, United States District Judge

         This matter is before the Court on Plaintiff Harry Maddox III’s Objection

(“Objection” [Doc. No. 15]) to Magistrate Judge Bowbeer’s June 10, 2020 Report and

Recommendation (“R&R” [Doc. No. 11]). In the R&R, Magistrate Judge Bowbeer

recommended that all claims brought pursuant to 42 U.S.C. § 1983 by Maddox against

Defendants in their official capacities, as well as his claims against some of the Defendants

in their personal capacities, be dismissed. For the foregoing reasons, the Court overrules

Maddox’s Objection, adopts the R&R in full, and dismisses certain claims as set forth

below.

   I.       BACKGROUND

            A.     Maddox’s incarceration and § 1983 complaint

         Maddox was previously held at the Chisago County Jail and the allegations in his

Complaint arise from his detention there. On March 2, 2020, Maddox filed a complaint with

this Court, alleging violations of his civil rights under 42 U.S.C. § 1983. (“Complaint” [Doc.

No. 1]. The first page of Maddox’s Complaint lists seven Defendants, and additional

Defendants’ names are listed on an attachment to the Complaint. (See id. at 1, 7.) In all,


                                              2
         CASE 0:20-cv-00645-SRN-HB Doc. 54 Filed 09/23/20 Page 3 of 12




Maddox identifies the following individuals as Defendants: John Sather, Lucas Anderson,

Richard Benson, John Grey, Tracy Armistead, Sara Johnson, Sandi Lehman, Mathew

Meskan, Gunnar Erickson, Michael Eichler, Ebenezer Tope Adebara, Kathleen Karnowski,

Judge Suzanne Bollman, and Jacob Devermeyer. (Id.) The claims are brought against all

Defendants in their personal and official capacities. (Id. at 1). Maddox seeks monetary

compensation against each Defendant, except for Judge Bollman, against whom he seeks only

injunctive relief. (Id. at 13–14.) Maddox also asks this Court to order the preservation of his

medical records at two private health care facilities, as well as his medical records held by the

city of Chisago, and the Chisago County Jail. (Id. at 5.)

       Maddox’s claims primarily deal with the alleged denial of medical care during his

detention. Broadly speaking, Maddox maintains that an illness led to an infection in both of

his eyes, which was ignored and mistreated by jail officials and medical workers, resulting in

some degree of lasting harm. (See id. at 8). Defendants are primarily jail officers or health-

care workers, with the exception of Judge Bollman of the Chisago County District Court, and

Kathleen Karnowski, who is identified as a court administrator in Chisago County. Maddox

maintains that he was intentionally mistreated, that his complaints were ignored, and that his

suffering was the product of deliberate indifference and possibly racial animus. (See, e.g.,

id.)

       As to the judicial officials included in his complaint, Maddox alleges that Ms.

Karnowski denied him access to the court by screening and returning letters, which he

characterizes as “pro se briefs.” (Id. at 12.) It is not clear if these letters relate to the instant

claims, or a previous matter involving Maddox and the Chisago District Court. As to Judge

                                                 3
         CASE 0:20-cv-00645-SRN-HB Doc. 54 Filed 09/23/20 Page 4 of 12




Bollman, Maddox seeks injunctive relief, asking this Court to require Judge Bollman to grant

him a medical furlough to seek care for his eye condition. (Id.)

       After filing his complaint, Maddox applied to proceed in forma pauperis (“IFP”). (See

Doc. No. 2.)

           B.     Magistrate Judge Bowbeer’s Report and Recommendation

       On June 11, 2020, Magistrate Judge Bowbeer issued her R&R, granting Maddox’s

IFP request and recommending the dismissal of two sets of claims: first, those brought against

all of the Defendants in their official capacities, and second, any claims brought against John

Grey, Tracy Armistead, Sarah Johnson, Ebenezer Tope Adebara, Kathleen E. Karnowski,

Judge Suzanne Bollman, and Jacob Devermeyer in their personal capacities. (See R&R at

8.). Magistrate Judge Bowbeer also denied Maddox’s request for injunctive relief, that

various entities be ordered to preserve medical records. (Id.) The magistrate judge noted that

Defendants have a duty to retain evidence and cooperate with discovery requests, making

injunctive relief unnecessary. (Id.) Finally, Magistrate Judge Bowbeer recommended that

claims brought against John Sather, Lucas Anderson, Richard Benson, Sandi Lehman,

Matthew Meskan, Gunnar Erickson, and Michael Eichler in their personal capacities be

permitted to proceed. (Id. at 3).

       In recommending the dismissal of the first sets of claims, Magistrate Judge Bowbeer

noted the existence of legal precedent barring monetary claims, like those made by Maddox,

brought against state officials in their official capacities and found that Maddox had similarly

failed to plead a cognizable claim against the county officials because he had not articulated



                                               4
         CASE 0:20-cv-00645-SRN-HB Doc. 54 Filed 09/23/20 Page 5 of 12




any argument that he was harmed by official misconduct, rather than individual misconduct.

(Id. at 6–7.)

       In recommending the dismissal of the set of claims against some defendants in their

personal capacities, Magistrate Judge Bowbeer made individual assessments concerning the

viability of Maddox’s claims. With regard to Grey and Armistead, both identified as jail

officials, Magistrate Judge Bowbeer found that Maddox’s assertions—that each had failed to

address his formal grievances—did not amount to substantive constitutional violations. (Id.

at 3–4.) Magistrate Judge Bowbeer found that the claims against Johnson, similarly, could

not be sustained because Maddox’s entire claim against her appeared to describe lawful

conduct and communications, plainly within her administrative remit.          (Id.)   Next,

Magistrate Judge Bowbeer determined that the allegations made against Devermeyer—

concerning the jail intake officer’s alleged failure to share Maddox’s medical information

with nurses—did not amount to a violation of any law. (Id.) Similarly, Magistrate Judge

Bowbeer recommended the dismissal of claims against Dr. Adebara, identified as an

emergency-room doctor at the Fairview Lakes Hospital, because Maddox’s allegations

concerning Dr. Adebara’s conduct in treating him and preparing his medical report did not

plausibly allege any violation of his rights. (Id. at 4–5.)

       As to Maddox’s claims against the judicial officers, Magistrate Judge Bowbeer

recommended the dismissal of claims against Karnowski because her actions, as alleged in

the Complaint, comported with standard practices and the Rules of Civil Procedure and

therefore could not have injured Maddox in any legally cognizable way. (Id. at 5.) Finally,

Magistrate Judge Bowbeer noted that Judge Bollman was simply immune to any claim

                                              5
         CASE 0:20-cv-00645-SRN-HB Doc. 54 Filed 09/23/20 Page 6 of 12




seeking monetary damages against her. (Id. at 5–6.) And while Maddox’s request for an

injunction forcing Judge Bollman to grant him a medical furlough from his detention at the

Chisago County Jail was not barred as a matter of law, the matter was moot because he

was no longer held there, and even if he was, the matter was not properly before a federal

court while numerous state-level remedies existed. (Id. at 6.)

            C.     Maddox’s Objection

       On June 18, 2020, Maddox filed the instant Objection to Magistrate Judge Bowbeer’s

R&R. The Objection is confined to a single hand-written page and focuses on Magistrate

Judge Bowbeer’s recommendation for the dismissal of claims against Sather, Lehman, and

Meskan in their official capacities. (See Objection at 1). The Objection is somewhat difficult

to understand, but appears to advance new claims about the conduct of these three individuals.

(Id.) Maddox asserts that Sather’s last name is, in fact, Cather, and that Cather deliberately

withheld his “real name” from Maddox, a fact that was known to, and also concealed by,

Lehman and Meskan. 1 (Id.) Maddox maintains that “this fact alone implicates the three in

their official capacities.” (Id. (nonconventional punctuation and grammar omitted from

original).) He also reiterates his core complaint that he has suffered damage to his vision due

to Defendants’ actions. (Id.).




1
  The Court notes that Maddox has provided an exhibit attached to his Objection listing a “Josh
Cather RN” on an apparent official record from the Chisago County Jail. (See Objection Exhibit
1-A [Doc. No. 15-1] at 1.) The Court makes no finding at this time as to whether the defendant
known as Josh Sather is, in fact, Josh Cather. For purposes of this Order, the Court will continue
to refer to the individual as Sather, consistent with the spelling used previously in this lawsuit.
                                                6
          CASE 0:20-cv-00645-SRN-HB Doc. 54 Filed 09/23/20 Page 7 of 12




   II.      DISCUSSION

         The Court first notes that Maddox does not appear to contest Magistrate Judge

Bowbeer’s recommendation to dismiss the claims brought against John Grey, Tracy

Armistead, Sarah Johnson, Ebenezer Tope Adebara, Kathleen E. Karnowski, Judge Suzanne

Bollman, and Jacob Devermeyer in their personal capacities. Maddox does object to

Magitrate Judge Bowbeer’s recommendation to dismiss the claims against defendants

employed by the State of Minnesota or Chisago County in their official capacities, although

in objecting to the R&R, Maddox limits the substance of that objection to the dismissal of

charges against Josh Sather, Sandi Lehman, and Mathew Meskan. (See id. at 1 (framing the

objection to the recommendation to dismiss “namely” as it pertains to Sather, Lehman, and

Meskan).)

         The district court conducts a de novo review of a magistrate judge’s recommendations

on a dispositive matter to which specific objections have been made. 28 U.S.C. §

636(b)(1)(C); Fed. R. Civ. P. 72(b); D. Minn. L.R. 72.2(b). The Court also must liberally

construe a pro se petition, such as that brought by Maddox in his Objection. See, e.g.,

Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 849 (8th Cir. 2014) (citing Estelle

v. Gamble, 429 U.S. 97, 106 (1976)). In light of Maddox’s pro se status, the Court will

review Magistrate Judge Bowbeer’s recommendation to dismiss all of the official capacity

claims brought against the state and county Defendants, and not merely the dismissal of

those claims brought against Sather, Lehman, and Meskan.




                                              7
         CASE 0:20-cv-00645-SRN-HB Doc. 54 Filed 09/23/20 Page 8 of 12




           A.     Legal Standard

       In a suit brought by an IFP plaintiff, the Court will dismiss any claim upon which it

determines relief cannot be granted. 28 U.S.C. § 1915(e)(2)(B)(ii); see Atkinson v. Bohn,

91 F.3d 1127, 1128 (8th Cir. 1996) (per curiam) (discussing the statute’s implementation).

When determining whether to dismiss a claim, the Court assumes the facts in the complaint

to be true and construes all reasonable inferences from those facts in the light most

favorable to the plaintiff. Liscomb v. Boyce, 954 F.3d 1151, 1153 (8th Cir. 2020). To

survive dismissal, a “complaint must contain facts that, if ‘accepted as true, ... state a claim

to relief that is plausible on its face.’” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678,

129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)). Although factual allegations in the complaint

need not be detailed, they must be sufficient to “raise a right to relief above the speculative

level. . . .” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The Court construes pro

se complaints liberally, but the complaint nonetheless must allege sufficient facts to support

its claims. See Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004).

           B.     Dismissal of All Claims Against State and County Defendants in Their
                  Official Capacities

       The Eleventh Amendment provides immunity against damages claims against state

employees in their official capacities. Reid v. Griffin, 808 F.3d 1191 (8th Cir. 2015) (citing

Murphy v. Arkansas, 127 F.3d 750, 754 (8th Cir.1997)). This plainly forecloses such a

claim against Sarah Johnson, an employee of the Minnesota Department of Corrections.

Similarly, absolute judicial immunity is extended to court officials other than judges for

official acts that are discretionary, taken at the direction of a judge, or taken according to


                                               8
         CASE 0:20-cv-00645-SRN-HB Doc. 54 Filed 09/23/20 Page 9 of 12




court rules. Hamilton v. City of Hayti, Missouri, 948 F.3d 921, 928 (8th Cir. 2020); see

also Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 436, 113 S. Ct. 2167, 2171, 124 L.

Ed. 2d 391 (1993) (“When judicial immunity is extended to officials other than judges, it

is because … they, too, exercise a discretionary judgment as a part of their function)

(internal quotations omitted).           Kathleen Karnowski’s actions with regard to

correspondence received by Maddox clearly fall within the discretionary scope of her

position, and indeed comport with the Minnesota Rules of Civil Procedure.                       (See

Karnowski correspondence with Maddox, Complaint Exhibit 11-X (Doc. No. 1-1) at 12.)

Maddox’s claim for monetary damages against Karnowski in her official capacity therefore

must also be dismissed.

       The remaining official-capacity claims are against county officials and therefore not

foreclosed by immunity. 2 However, these individuals may be sued in their official capacity

only if “the action that is alleged to be unconstitutional implements or executes a policy

statement, ordinance, regulation, or decision officially adopted and promulgated by that

[municipality’s] officers.” Monell v. Dep’t of Social Services, 436 U.S. 658, 690 (1978).



2
   The Court notes that Maddox has sued all Defendants in their official capacities, including
several medical professionals, who appear to be primarily employed by private healthcare
facilities. Because Plaintiff’s allegations concern medical treatment that he received while he was
incarcerated or jailed, the Court assumes that these medical professionals were working under
contract with the state or county to provide medical services to inmates. As such, they would be
subject to liability under § 1983 when undertaking their medical duties in treating inmates. See
West v. Atkins, 487 U.S. 42, 54 (1988). To the extent that they were acting as agents of the county,
however, the Court finds that Maddox’s allegations against them, like his claims against the county
jail officers, describe only the actions of individuals. To the extent that any of these Defendants
were acting as agents of the state of Minnesota, they would enjoy immunity against claims brought
against them in their official capacities. In either event, Maddox’s official-capacity claims against
these Defendants fail.
                                                 9
        CASE 0:20-cv-00645-SRN-HB Doc. 54 Filed 09/23/20 Page 10 of 12




As the R&R aptly notes, Maddox fails to allege, let alone provide for a credible inference

of a policy or official pattern guiding the behavior of any Defendant named in his suit.

Maddox’s allegations concern the acts of individuals. Whether or not any of these acts

arises to the level of misconduct necessary to sustain a personal-capacity suit, there is

simply no basis to allow these claims to continue against the county employees in their

official capacities.

       To the extent that Maddox has raised new allegations in his Objection against

Sather, Lehman, and Meskan, these, too, fail to articulate conduct that can be plausibly

ascribed to official policy or procedure. Maddox’s assertion that Sather deliberately

provided him with a misspelling of his name would, at worst, amount to individual

misconduct. Perhaps in an attempt to show a broader conspiracy, Maddox accuses Lehman

and Meskan of also being aware of Sather’s alleged deception. But this claim is entirely

unsubstantiated, and even if it were true, would not create a reasonable inference of an

official jail policy or practice of providing false names to inmates for a nefarious purpose.

           C.     Other recommendations

       As noted previously, this Court's de novo review of the R&R is limited to those

portions against which objections are made. Maddox has not objected to Magistrate Judge

Bowbeer’s recommendation to dismiss claims made against John Grey, Tracy Armistead,

Sarah Johnson, Ebenezer Tope Adebara, Kathleen E. Karnowski, Judge Suzanne Bollman,

and Jacob Devermeyer in their personal capacities. Nor has he acknowledged Magistrate

Judge Bowbeer’s recommendation to deny his request for an injunction ordering the



                                             10
           CASE 0:20-cv-00645-SRN-HB Doc. 54 Filed 09/23/20 Page 11 of 12




preservation of certain medical records. The Court therefore adopts these recommendations

and will only briefly explain its decision.

          The Court finds that the R&R’s treatment of Maddox’s claims against this group of

Defendants is thorough and well-reasoned. Put simply, none of the conduct ascribed to these

individuals in Maddox’s Complaint amounts to a violation of law, let alone a violation of his

substantive constitutional rights. Moreover, as the R&R rightfully points out, some of

Maddox’s claims against these Defendants are absolutely foreclosed. (See R&R at 5

(discussing claims against Judge Bollman).) As to the recommendation to deny Maddox’s

request for an injunction, the Court is equally satisfied with the R&R’s conclusion that

Maddox’s medical records are already subject to retention requirements and that he has not

expressed any credible reason to believe that an order is necessary to protect them.

   III.      CONCLUSION

          Based on the submission and the entire file and proceedings herein, IT IS HEREBY

ORDERED that

   1. Plaintiff Harry Maddox III’s Objection [Doc. No. 15] to Magistrate Judge Hildy

          Bowbeer’s June 10, 2020 Report and Recommendation is OVERRULED;

   2. The June 10, 2020 Report and Recommendation [Doc. No. 11] is AFFIRMED and

          ADOPTED as set forth above;

   3. All claims brought against the Defendants in their official capacities as agents of the

          State of Minnesota or County of Chisago are DISMISSED WITHOUT

          PREJUDICE from this action;



                                              11
       CASE 0:20-cv-00645-SRN-HB Doc. 54 Filed 09/23/20 Page 12 of 12




   4. Defendants John Grey, Tracy Armistead, Sarah Johnson, Ebenezer Tope Adebara,

      Kathleen E. Karnowski, Judge Suzanne Bollman, and Jacob Devermeyer are

      DISMISSED WITHOUT PREJUDICE from this action; and

   5. The Motion for a Preliminary Injunction is DENIED.

IT IS SO ORDERED.



Dated: September 23, 2020                    s/Susan Richard Nelson
                                             SUSAN RICHARD NELSON
                                             United States District Judge




                                        12
